             Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.1 Page 1 of 24
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the                                                        6/29/2021
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )                                                    vyc
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 21MJ8554
                     Facebook, Inc.                                          )
        1601 Willow Road, Menlo Park, CA 94025                               )
          Host of account: gene.castillo.58323
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the       1RUWKHUQ                    District of     &DOLIRUQLD                           , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21, USC sec. 952, 960, 963                Importation of a Controlled Substance, and Conspiracy to commit the same



          The application is based on these facts:
        See Attached Affidavit of Homeland Security Investigations Special Agent Abby Kratzke, incorporated herein by
        reference.
           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:
                                                                                     y                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                     Applicant’s signature

                                                                                               Special Agent Abby Kratzke, HSI
                                                                                                     Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:                                   06/25/2021
                                                                                                       Judge’s signature

City and state: El Centro, California                                            Hon. Ruth Bermudez Montenegro, U.S. Magistrate Judge
                                                                                                     Printed name and title
  Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.2 Page 2 of 24



                                ATTACHMENT A

                        PROPERTY TO BE SEARCHED


            Facebook, Inc. is an Internet Service Provider with its primary computer
information systems and other electronic communications and storage systems, records
and data located at 1601 Willow Road, Menlo Park, CA 94025. This warrant applies to
information associated with the Facebook user ID gene.castillo.58323 that is stored at
premises owned, maintained, controlled, or operated by Facebook Inc., a company
headquartered in Menlo Park, California.
      Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.3 Page 3 of 24



                                    ATTACHMENT B

                       PARTICULAR THINGS TO BE SEIZED

I.       Service of Warrant

         The officer executing the warrant shall permit Facebook, Inc., as custodian of the
computer files described in Section II below, to locate the files and copy them onto
removable electronic storage media and deliver the same to the officer.


II.      Information to be disclosed by Facebook
         To the extent that the information described in Attachment A is within the
possession, custody, or control of Facebook Inc. (“Facebook”), regardless of whether
such information is located within or outside of the United States, including any
messages, records, files, logs, or information that have been deleted but are still
available to Facebook, or have been preserved pursuant to a request made under 18
U.S.C. § 2703(f), Facebook is required to disclose the following information to the
government for each user ID listed in Attachment A:
         (a)   Contact and personal identifying information, including: full name, user
               identification number, birth date, gender, contact e-mail addresses,
               physical address (including city, state, and zip code), telephone numbers,
               screen names, websites, and other personal identifiers.
         (b)   Activity logs for the account and all other documents showing the user’s
               posts and other Facebook activities November 04, 2020 through
               December 05, 2020;
         (c)   Photos and videos uploaded by that user ID and all photos and videos
               uploaded by any user that have that user tagged in them from November
               04, 2020 through December 05, 2020, including Exchangeable Image
               File (“EXIF”) data and any other metadata associated with those photos
               and videos;
Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.4 Page 4 of 24




   (d)   Profile information; News Feed information; status updates; videos,
         photographs, articles, and other items; Notes; Wall postings; friend lists,
         including the friends’ Facebook user identification numbers; groups and
         networks of which the user is a member, including the groups’ Facebook
         group identification numbers; future and past event postings; rejected
         “Friend” requests; comments; gifts; pokes; tags; and information about the
         user’s access and use of Facebook applications;
   (e)   Records or other information regarding the devices and internet browsers
         associated with, or used in connection with, that user ID, including the
         hardware model, operating system version, unique device identifiers,
         mobile network information, and user agent string;
   (f)   Other records and contents of communications and messages made or
         received by the user from November 04, 2020 through December 05,
         2020 including all Messenger activity, private messages, chat history,
         video and voice calling history, and pending “Friend” requests;
   (g)   “Check ins” and other location information;
   (h)   IP logs, including all records of the IP addresses that logged into the
         account;
   (i)   Records of the account’s usage of the “Like” feature, including all
         Facebook posts and all non-Facebook webpages and content that the user
         has “liked”;
   (j)   Information about the Facebook pages that the account is or was a “fan”
         of;
   (k)   Past and present lists of friends created by the account;
   (l)   Records of Facebook searches performed by the account from November
         04, 2020 through December 05, 2020;
   (m)   Information about the user’s access and use of Facebook Marketplace;
   (n)   The types of service utilized by the user;
   Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.5 Page 5 of 24




       (o)   The length of service (including start date) and the means and source of
             any payments associated with the service (including any credit card or
             bank account number);
       (p)   Privacy settings and other account settings, including privacy settings for
             individual Facebook posts and activities, and all records showing which
             Facebook users have been blocked by the account;
       (q)   All records pertaining to communications between Facebook and any
             person regarding the user or the user’s Facebook account, including
             contacts with support services and records of actions taken.
       Facebook is hereby ordered to disclose the above information to the government
within 7 days of issuance of this warrant.


III.   Search of the Data


       The search of the data supplied by the ISP pursuant to this warrant will be
conducted by United States Homeland Security Investigations as provided in the
“Procedures For Electronically Stored Information” of the affidavit submitted in
support of this search warrant and will be limited to the period of November 04, 2020
through December 05, 2020 and to the seizure of:


       a.    Communications, photographs, locations, postings, records, contacts,
             biographical information, and attachments tending to discuss or establish
             violations of Title 21, Sections 952, 960, and 963;


       b.    Communications, photographs, locations, postings, records, contacts,
             biographical information, and attachments tending to identify Rosa
             Carmona and any co-conspirators involved in the activities in III(a) above;
             and
  Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.6 Page 6 of 24




      c.    Communications, photographs, locations, postings, records, contacts,
            biographical information, and attachments that provide context to any
            communications described above , such as electronic communications sent
            or received in temporal proximity to any relevant electronic
            communications and any electronic communications tending to identify
            users of the subject accounts;


which are evidence of violations of 21 U.S.C. §§ 952, 960, and 963.
       Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.7 Page 7 of 24




 1                                        AFFIDAVIT
 2         I, Special Agent Abby Kratzke, being duly sworn, hereby state as follows:
 3                  INTRODUCTION AND AGENT BACKGROUND
 4         1.    I make this affidavit in support of an application for a search warrant for
 5 information associated with a certain Facebook user ID that is stored at premises owned,
 6 maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking
 7 company headquartered in Menlo Park, California. The information to be searched is
 8 described in the following paragraphs and in Attachment A. This affidavit is made in
 9 support of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A)
10 and 2703(c)(1)(A) to require Facebook to disclose to the government records and other
11 information in its possession, pertaining to the subscriber or customer associated with
12 Facebook user ID gene.castillo.58323 from November 04, 2020 through December 05,
13 2020, for items that constitute evidence of violations of federal criminal law, name, Title
14 21, United States Code, Sections 952, 960 and 963, as described in Attachment B.
15         2.    I have been employed as a Special Agent with Homeland Security
16 Investigations (HSI) since March 2019. I am currently assigned to the HSI Office of the
17 Assistant Special Agent in Charge, in Calexico, California. My job duties are to investigate
18 the smuggling of controlled substances into the U.S. I have been cross-designated by the
19 U.S. Drug Enforcement Administration (DEA) to conduct narcotics investigations and
20 enforce provisions of the Federal Controlled Substances Act, pursuant to Title 21 of the
21 United States Code. Prior to employment with HSI, I was employed with United States
22 Customs and Border Protection (CBP), from December 2016 until February 2019 as an
23 Officer. As an HSI Special Agent, my formal training consisted of six months of residential
24 instruction at the Federal Law Enforcement Training Center in Glynco, Georgia, which
25 included training related to narcotics and dangerous drugs. I also learned fundamentals of
26 how to conduct criminal investigations including, but not limited to, gathering of evidence,
27 preservation of a crime scene, and the use of electronic evidence. I have participated in
28 training programs related to controlled substances, including but not limited to marijuana,

                                               1
       Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.8 Page 8 of 24




 1 cocaine, methamphetamine, and heroin. I have also received training in the methods used
 2 by narcotics traffickers to import, distribute, package and conceal controlled substances. I
 3 have participated in several narcotics investigations and executed arrests for drug-related
 4 offenses, including transportation and the importation of controlled substances.
 5 Additionally, through the course of my duties as a Special Agent, I have discussed narcotics
 6 smuggling and trafficking with other experienced narcotics investigators and received
 7 informal training regarding illegal drug trends and methods of operation for multi-kilogram
 8 drug smuggling, trafficking, and dealing in the San Diego area.
 9         3.    During my tenure with HSI, I have participated in the investigation of various
10 narcotics trafficking organizations involved in the importation and distribution of
11 controlled substances into and through the Southern District of California. Through my
12 training, experience, and conversations with other law enforcement officers experienced in
13 narcotics trafficking investigations, I have gained a working knowledge of the operational
14 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
15 United States from Mexico at Ports of Entry. During the course of my duties I have (1)
16 worked as a surveillance agent who observed and recorded movements of individuals
17 suspected of trafficking drugs crossing the border from Mexico into the United States, and
18 while operating inside the United States; (2) executed or participated in numerous arrests
19 for drug-related offenses, including possession with the intent to distribute; and (3)
20 interviewed criminal defendants and witnesses in furtherance of investigations into the
21 illegal smuggling and trafficking of controlled substances.
22         4.    I am aware that it is common practice for narcotics traffickers to work in
23 concert utilizing third-party communications applications installed on cellular telephones.
24 A common tactic utilized by narcotics traffickers is to smuggle controlled substances into
25 the United States from Mexico by concealing the controlled substances in vehicles that
26 enter the United States at Ports of Entry such as the Calexico Port of Entry. With respect
27 to the importation of narcotics in this manner, I am aware that narcotics traffickers in
28 Mexico frequently communicate with the individuals in the vehicle whom are responsible

                                                2
       Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.9 Page 9 of 24




 1 for driving the vehicle containing the concealed narcotics into the United States. These
 2 communications can occur before, during and after the narcotics are imported into the
 3 United States. For example, prior to the importation, narcotics traffickers frequently
 4 communicate with these individuals regarding arrangements and preparation for the
 5 narcotics importation. When the importation is underway, narcotics traffickers frequently
 6 communicate with the passengers to remotely monitor the progress of the narcotics,
 7 provide instructions to the passengers and warn accomplices about law enforcement
 8 activity.    When the narcotics have been imported into the United States, narcotics
 9 traffickers may communicate with the passengers to provide further instructions regarding
10 the transportation of the narcotics to a destination within the United States.
11         5.    The facts in this affidavit come from my personal observations, my training
12 and experience, and information obtained from other agents and witnesses. This affidavit
13 is intended to show merely that there is sufficient probable cause for the requested warrant
14 and does not set forth all of my knowledge about this matter.
15         6.    Based on my training and experience and the facts as set forth in this affidavit,
16 there is probable cause to believe that violations of Title 21, United States Code, Sections
17 952, 960 and 963 have been committed by Gene CASTILLO. There is also probable cause
18 to search the information described in Attachment A for evidence of these crimes, as
19 described in Attachment B.
20                       FACTS SUPPORTING PROBABLE CAUSE
21         7.    On December 4, 2020, at approximately 8:20 p.m., defendant Gene
22 Anthony CASTILLO (“CASTILLO”) applied for permission to enter the United States
23 at the Calexico Port of Entry. CASTILLO was a passenger in a 2015 Acura bearing
24 California license plates. CASTILLO was in the vehicle with James HOFMANN and
25 Julianna CUEVAS. CASTILLO was referred for secondary inspection. In vehicle
26 secondary, a CBPO scanned the vehicle and noticed anomalies in the trunk and gas tank
27 area of the vehicle. A Canine Enforcement Officer (CEO) utilized their human narcotic
28 detection dog (HNDD) to conduct a search of the vehicle. The CEO observed the

                                                3
     Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.10 Page 10 of 24




 1 HNDD alert to the presence of a trained odor near the gas tank of the vehicle. A
 2 secondary CBPO conducted a search of the vehicle and discovered 20 packages
 3 concealed within the underbody, and heat shield of the vehicle. The packages revealed
 4 a white crystal-like substance that field-tested positive for the presence of
 5 methamphetamine. The total combined weight was approximately 4.14 kilograms
 6 (9.12 pounds) of methamphetamine. CASTILLO was subsequently arrested, and a cell
 7 phone was seized from CASTILLO.
 8        7.     On June 3, 2021, I served a subpoena to the El Centro Detention Facility to
 9 review the phone calls CASTILLO has made and received from jail.
10        8.     Upon reviewing the recordings provided by the El Centro Detention Facility,
11 I reviewed audio from a telephone call on May 14, 2021 at 20:43:37 hours CASTILLO had
12 a phone call with an unidentified male (UM) with the phone number 951-442-1514. After
13 discussing CASTILLO’s understanding of the evidence in the case, the following exchange
14 took place:
15        CASTILLO: “Doesn’t it look like, fucking—doesn’t she [co-defendant CUEVAS]
16        make it look like them two asked them to do this whole thing behind my back or
17        something. What the fuck it’s her uncle’s car? I can’t believe they fucking got her to
18        say that, fool.”
19        UM: “That’s fucking crazy, bro. Come on, bro.”
20        CASTILLO: “Yeah. Yeah. The other thing, too, if – On my messenger on Facebook,
21        right?”
22        UM: “Yeah.”
23        CASTILLO: “Fucking delete all my messages. Don’t log off – don’t log off my
24        messages.”
25        UM: “Yeah.”
26        CASTILLO: “But stay logged on and just delete all those messages. Delete
27        everybody, you hear me?”
28        UM: “I hear you, yeah. I was going to do that, but I was going to ask you. Good

                                               4
      Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.11 Page 11 of 24




 1        thing you brought it up.”
 2        CASTILLO: “Yeah, but make sure you stay logged on for – you know what I mean?”
 3        UM: “Yeah.”
 4        9.     I obtained a search warrant for CASTILLO’s cell phone on January, 11, 2021.
 5 A certified forensic analyst attempted to obtain data from the phone but was unsuccessful.
 6 As a result, to date, federal investigators have been unable to review the contents of the
 7 above-referenced Facebook Messenger communications.
 8        10.    Investigators now seek the instant search warrant for CASTILLO’s Facebook
 9 account in order to capture the full content of the above-referenced Facebook Messenger
10 communications. Per the investigators’ search for CASTILLO’s Facebook account,
11 CASTILLO’s Facebook user ID appears to be gene.castillo.58323. The name in the
12 account matches CASTILLO’s first and last name, and the picture associated with the
13 account appears to be the Defendant, whom I personally encountered and interviewed after
14 his arrest. Pursuant to open source research, the Facebook account associated with that
15 user ID remains active. Additionally, I have learned from consultation with law
16 enforcement personnel that user data retained by Facebook and furnished in response to
17 legal process can contain messages deleted by the user. Such deleted messages will include
18 a note in such contents provided by Facebook as “Deleted True.” Undeleted messages
19 included in such contents provided by Facebook will include the note “Deleted False.” A
20 90-day preservation letter was submitted to Facebook on June 17, 2021 for Facebook user
21 ID gene.castillo.58323.
22                 PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
23        11.    The United States has attempted to obtain this data by other means. The prior
24 attempts were not successful as set forth in paragraphs 9–10, above.
25                                        FACEBOOK
26        22.    Facebook owns and operates a free-access social networking website of the
27 same name that can be accessed at http://www.facebook.com. Facebook allows its users
28 to establish accounts with Facebook, and users can then use their accounts to share written

                                               5
      Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.12 Page 12 of 24




 1 news, photographs, videos, and other information with other Facebook users, and
 2 sometimes with the general public.
 3         23.    Facebook asks users to provide basic contact and personal identifying
 4 information to Facebook, either during the registration process or thereafter.            This
 5 information may include the user’s full name, birth date, gender, contact e-mail addresses,
 6 Facebook passwords, physical address (including city, state, and zip code), telephone
 7 numbers, screen names, websites, and other personal identifiers. Facebook also assigns a
 8 user identification number to each account.
 9         24.    Facebook users may join one or more groups or networks to connect and
10 interact with other users who are members of the same group or network. Facebook assigns
11 a group identification number to each group. A Facebook user can also connect directly
12 with individual Facebook users by sending each user a “Friend Request.” If the recipient
13 of a “Friend Request” accepts the request, then the two users will become “Friends” for
14 purposes of Facebook and can exchange communications or view information about each
15 other. Each Facebook user’s account includes a list of that user’s “Friends” and a “News
16 Feed,” which highlights information about the user’s “Friends,” such as profile changes,
17 upcoming events, and birthdays.
18         25.    Facebook users can select different levels of privacy for the communications
19 and information associated with their Facebook accounts. By adjusting these privacy
20 settings, a Facebook user can make information available only to himself or herself, to
21 particular Facebook users, or to anyone with access to the Internet, including people who
22 are not Facebook users. A Facebook user can also create “lists” of Facebook friends to
23 facilitate the application of these privacy settings. Facebook accounts also include other
24 account settings that users can adjust to control, for example, the types of notifications they
25 receive from Facebook.
26         26.    Facebook users can create profiles that include photographs, lists of personal
27 interests, and other information. Facebook users can also post “status” updates about their
28 whereabouts and actions, as well as links to videos, photographs, articles, and other items

                                                 6
      Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.13 Page 13 of 24




 1 available elsewhere on the Internet. Facebook users can also post information about
 2 upcoming “events,” such as social occasions, by listing the event’s time, location, host, and
 3 guest list. In addition, Facebook users can “check in” to particular locations or add their
 4 geographic locations to their Facebook posts, thereby revealing their geographic locations
 5 at particular dates and times. A particular user’s profile page also includes a “Wall,” which
 6 is a space where the user and his or her “Friends” can post messages, attachments, and
 7 links that will typically be visible to anyone who can view the user’s profile.
 8         27.   Facebook allows users to upload photos and videos, which may include any
 9 metadata such as location that the user transmitted when s/he uploaded the photo or video.
10 It also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or
11 video. When a user is tagged in a photo or video, he or she receives a notification of the
12 tag and a link to see the photo or video. For Facebook’s purposes, the photos and videos
13 associated with a user’s account will include all photos and videos uploaded by that user
14 that have not been deleted, as well as all photos and videos uploaded by any user that have
15 that user tagged in them.
16         28.   Facebook users can exchange private messages on Facebook with other users.
17 Those messages are stored by Facebook unless deleted by the user. Facebook users can
18 also post comments on the Facebook profiles of other users or on their own profiles; such
19 comments are typically associated with a specific posting or item on the profile. In
20 addition, Facebook has a chat feature that allows users to send and receive instant messages
21 through Facebook Messenger. These chat communications are stored in the chat history
22 for the account. Facebook also has Video and Voice Calling features, and although
23 Facebook does not record the calls themselves, it does keep records of the date of each call.
24         29.   If a Facebook user does not want to interact with another user on Facebook,
25 the first user can “block” the second user from seeing his or her account.
26         30.   Facebook has a “like” feature that allows users to give positive feedback or
27 connect to particular pages. Facebook users can “like” Facebook posts or updates, as well
28 as webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can

                                                7
      Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.14 Page 14 of 24




 1 also become “fans” of particular Facebook pages.
 2         31.   Facebook has a search function that enables its users to search Facebook for
 3 keywords, usernames, or pages, among other things.
 4         32.   Each Facebook account has an activity log, which is a list of the user’s posts
 5 and other Facebook activities from the inception of the account to the present. The activity
 6 log includes stories and photos that the user has been tagged in, as well as connections
 7 made through the account, such as “liking” a Facebook page or adding someone as a friend.
 8 The activity log is visible to the user but cannot be viewed by people who visit the user’s
 9 Facebook page.
10         33.   Facebook also has a Marketplace feature, which allows users to post free
11 classified ads. Users can post items for sale, housing, jobs, and other items on the
12 Marketplace.
13         34.   In addition to the applications described above, Facebook also provides its
14 users with access to thousands of other applications (“apps”) on the Facebook platform.
15 When a Facebook user accesses or uses one of these applications, an update about that the
16 user’s access or use of that application may appear on the user’s profile page.
17         35.   Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
18 address. These logs may contain information about the actions taken by the user ID or IP
19 address on Facebook, including information about the type of action, the date and time of
20 the action, and the user ID and IP address associated with the action. For example, if a
21 user views a Facebook profile, that user’s IP log would reflect the fact that the user viewed
22 the profile, and would show when and from what IP address the user did so.
23         36.   Social networking providers like Facebook typically retain additional
24 information about their users’ accounts, such as information about the length of service
25 (including start date), the types of service utilized, and the means and source of any
26 payments associated with the service (including any credit card or bank account number).
27 In some cases, Facebook users may communicate directly with Facebook about issues
28 relating to their accounts, such as technical problems, billing inquiries, or complaints from

                                                8
      Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.15 Page 15 of 24




 1 other users. Social networking providers like Facebook typically retain records about such
 2 communications, including records of contacts between the user and the provider’s support
 3 services, as well as records of any actions taken by the provider or user as a result of the
 4 communications.
 5         37.   As explained herein, information stored in connection with a Facebook
 6 account may provide crucial evidence of the “who, what, why, when, where, and how” of
 7 the criminal conduct under investigation, thus enabling the United States to establish and
 8 prove each element or alternatively, to exclude the innocent from further suspicion. In my
 9 training and experience, a Facebook user’s IP log, stored electronic communications, and
10 other data retained by Facebook, can indicate who has used or controlled the Facebook
11 account. This “user attribution” evidence is analogous to the search for “indicia of
12 occupancy” while executing a search warrant at a residence. For example, profile contact
13 information, private messaging logs, status updates, and tagged photos (and the data
14 associated with the foregoing, such as date and time) may be evidence of who used or
15 controlled the Facebook account at a relevant time. Further, Facebook account activity can
16 show how and when the account was accessed or used. For example, as described herein,
17 Facebook logs the Internet Protocol (IP) addresses from which users access their accounts
18 along with the time and date. By determining the physical location associated with the
19 logged IP addresses, investigators can understand the chronological and geographic
20 context of the account access and use relating to the crime under investigation. Such
21 information allows investigators to understand the geographic and chronological context
22 of Facebook access, use, and events relating to the crime under investigation. Additionally,
23 Facebook builds geo-location into some of its services. Geo-location allows, for example,
24 users to “tag” their location in posts and Facebook “friends” to locate each other. This
25 geographic and timeline information may tend to either inculpate or exculpate the
26 Facebook account owner. Last, Facebook account activity may provide relevant insight
27 into the Facebook account owner’s state of mind as it relates to the offense under
28 investigation. For example, information on the Facebook account may indicate the owner’s

                                               9
      Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.16 Page 16 of 24




 1 motive and intent to commit a crime (e.g., information indicating a plan to commit a crime),
 2 or consciousness of guilt (e.g., deleting account information in an effort to conceal
 3 evidence from law enforcement).
 4         38.    Therefore, the computers of Facebook are likely to contain all the material
 5 described above, including stored electronic communications and information concerning
 6 subscribers and their use of Facebook, such as account access information, transaction
 7 information, and other account information.
 8         39.    Based upon my experience and training, consultation with other law
 9 enforcement officers experienced in narcotics trafficking investigations, and all the facts
10 and opinions set forth in this affidavit, I believe that the records and contents of electronic
11 communications are stored within the target Facebook account. In light of the above facts
12 and my experience and training, there is probable cause to believe that Defendant was using
13 the target Facebook account to communicate with others to further the importation of illicit
14 narcotics into the United States.       Further, in my training and experience, narcotics
15 traffickers may be involved in the planning and coordination of a drug smuggling event in
16 the days and weeks prior to an event. Co-conspirators are also often unaware of a
17 defendant’s arrest and will continue to attempt to communicate with a defendant after their
18 arrest to determine the whereabouts of the narcotics. Based on my training and experience,
19 it is also not unusual for individuals, such as Defendant, to attempt to minimize the amount
20 of time they were involved in their smuggling activities, and for the individuals to be
21 involved for weeks and months longer than they claim. Accordingly, I request permission
22 to search the target Facebook account for data beginning on November 4, 2020, up to and
23 including December 05, 2020.
24          INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED
25         40.    I anticipate executing this warrant under the Electronic Communications
26 Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using
27 the warrant to require Facebook to disclose to the government copies of the records and
28 other information (including the content of communications) particularly described in

                                                10
     Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.17 Page 17 of 24




 1 Section I of Attachment B. Upon receipt of the information described in Section I of
 2 Attachment B, government-authorized persons will review that information to locate the
 3 items described in Section II of Attachment B.
 4      PROCEDURES FOR ELECTRONICALLY STORED INFORMATION
 5        41.   Federal agents and investigative support personnel are trained and
 6   experienced in identifying communications relevant to the crimes under investigation.
 7   The personnel of Facebook are not. It would be inappropriate and impractical for federal
 8   agents to search the vast computer network of Facebook for the relevant accounts and
 9   then to analyze the contents of those accounts on the premises of Facebook. The impact
10   on Facebook's business would be disruptive and severe.
11        42.   Therefore, I request authority to seize all content, including electronic
12   communications and attachments, stored instant messages, stored voice messages,
13   photographs, and any other content from the Facebook account, as described in
14   Attachment B. In order to accomplish the objective of the search warrant with a minimum
15   of interference with the business activities of Facebook, to protect the privacy of
16   Facebook subscribers whose accounts are not authorized to be searched, and to
17   effectively pursue this investigation, United States Homeland Security Investigations
18   seeks authorization to allow Facebook to make a digital copy of the entire contents of the
19   account subject to seizure. That copy will be provided to me or to any authorized federal
20   agent. The copy will be imaged and the image will then be analyzed to identify
21   communications and other electronic records subject to seizure pursuant to Attachment
22   B. Relevant electronic records will be copied to separate media. The original media will
23   be sealed and maintained to establish authenticity, if necessary.
24        43.   Analyzing the data to be provided by Facebook may require special technical
25   skills, equipment, and software. It may also be very time-consuming. Searching by
26   keywords, for example, often yields many thousands of "hits," each of which must be
27   reviewed in its context by the examiner to determine whether the data is within the scope
28   of the warrant. Merely finding a relevant "hit" does not end the review process. Keyword

                                              11
     Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.18 Page 18 of 24




 1   searches do not capture misspelled words, reveal the use of coded language, or account
 2   for slang. Keyword searches are further limited when electronic records are in or use
 3   foreign languages. Certain file formats also do not lend themselves to keyword searches.
 4   Keywords search text.       Many common electronic communications, database and
 5   spreadsheet applications, which files may have been attached to electronic mail, do not
 6   store data as searchable text. Instead, such data is saved in a proprietary non-text format.
 7   And, as the volume of storage allotted by service providers increases, the time it takes to
 8   properly analyze recovered data increases dramatically. The ISPs do not always organize
 9   the electronic files they provide chronologically, which makes review even more time
10   consuming and may also require the examiner to review each page or record for
11   responsive material.
12        44.   Based on the foregoing, searching the recovered data for the information
13   subject to seizure pursuant to this warrant may require a range of data analysis techniques
14   and may take weeks or even months. Keywords need to be modified continuously based
15   upon the results obtained and, depending on the organization, format, and language of
16   the records provided by the ISP, examiners may need to review each record to determine
17   if it is responsive to Attachment B. The personnel conducting the examination will
18   complete the analysis within ninety (90) days of receipt of the data from the service
19   provider, absent further application to this court.
20        45.   Based upon my experience and training, and the experience and training of
21   other agents with whom I have communicated, it is necessary to review and seize all
22   electronic mails that identify any users of the subject account and any electronic mails
23   sent or received in temporal proximity to incriminating electronic mails that provide
24   context to the incriminating mails.
25        46.   All forensic analysis of the imaged data will employ search protocols directed
26   exclusively to the identification and extraction of data within the scope of this warrant.
27
28

                                               12
      Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.19 Page 19 of 24




 1                                           CONCLUSION
 2         47.   Based on the foregoing, I request that the Court issue the proposed search
 3    warrant.
 4         48.   Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is
 5    not required for the service or execution of this warrant. The government will execute
 6    this warrant by serving it on Facebook. Because the warrant will be served on Facebook,
 7    who will then compile the requested records at a time convenient to it, reasonable cause
 8    exists to permit the execution of the requested warrant at any time in the day or night.
 9         49.   This Court has jurisdiction to issue the requested warrant because it is “a court
10    of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
11    (b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district court of the United States for
12    the Southern District of California that – has jurisdiction over the offense being
13    investigated.” 18 U.S.C. § 2711(3)(A)(i).
14
15 I swear the foregoing is true and correct to the best of my knowledge and belief.
16
17
                                             ____________________________
                                                  ________________
18                                           Special
                                                  al Agent Abby Kratzke
                                                                Krat
19                                           Homeland Security Investigations
20
     Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
21
                           25 day of June, 2021.
     by telephone on this ____
22
23
24                                          _________________________________
                                            Honorable Ruth Bermudez Montenegro
25                                          United States Magistrate Judge
26
27
28

                                                13
 Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.20 Page 20 of 24



                                ATTACHMENT A

                        PROPERTY TO BE SEARCHED


            Facebook, Inc. is an Internet Service Provider with its primary computer
information systems and other electronic communications and storage systems, records
and data located at 1601 Willow Road, Menlo Park, CA 94025. This warrant applies to
information associated with the Facebook user ID gene.castillo.58323 that is stored at
premises owned, maintained, controlled, or operated by Facebook Inc., a company
headquartered in Menlo Park, California.
 Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.21 Page 21 of 24



                                 ATTACHMENT B

                    PARTICULAR THINGS TO BE SEIZED

I.    Service of Warrant

      The officer executing the warrant shall permit Facebook, Inc., as custodian of the
computer files described in Section II below, to locate the files and copy them onto
removable electronic storage media and deliver the same to the officer.


II.   Information to be disclosed by Facebook
      To the extent that the information described in Attachment A is within the
possession, custody, or control of Facebook Inc. (“Facebook”), regardless of whether
such information is located within or outside of the United States, including any
messages, records, files, logs, or information that have been deleted but are still
available to Facebook, or have been preserved pursuant to a request made under 18
U.S.C. § 2703(f), Facebook is required to disclose the following information to the
government for each user ID listed in Attachment A:
      (a)   Contact and personal identifying information, including: full name, user
            identification number, birth date, gender, contact e-mail addresses,
            physical address (including city, state, and zip code), telephone numbers,
            screen names, websites, and other personal identifiers.
      (b)   Activity logs for the account and all other documents showing the user’s
            posts and other Facebook activities November 04, 2020 through
            December 05, 2020;
      (c)   Photos and videos uploaded by that user ID and all photos and videos
            uploaded by any user that have that user tagged in them from November
            04, 2020 through December 05, 2020, including Exchangeable Image
            File (“EXIF”) data and any other metadata associated with those photos
            and videos;
Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.22 Page 22 of 24




    (d)   Profile information; News Feed information; status updates; videos,
          photographs, articles, and other items; Notes; Wall postings; friend lists,
          including the friends’ Facebook user identification numbers; groups and
          networks of which the user is a member, including the groups’ Facebook
          group identification numbers; future and past event postings; rejected
          “Friend” requests; comments; gifts; pokes; tags; and information about the
          user’s access and use of Facebook applications;
    (e)   Records or other information regarding the devices and internet browsers
          associated with, or used in connection with, that user ID, including the
          hardware model, operating system version, unique device identifiers,
          mobile network information, and user agent string;
    (f)   Other records and contents of communications and messages made or
          received by the user from November 04, 2020 through December 05,
          2020 including all Messenger activity, private messages, chat history,
          video and voice calling history, and pending “Friend” requests;
    (g)   “Check ins” and other location information;
    (h)   IP logs, including all records of the IP addresses that logged into the
          account;
    (i)   Records of the account’s usage of the “Like” feature, including all
          Facebook posts and all non-Facebook webpages and content that the user
          has “liked”;
    (j)   Information about the Facebook pages that the account is or was a “fan”
          of;
    (k)   Past and present lists of friends created by the account;
    (l)   Records of Facebook searches performed by the account from November
          04, 2020 through December 05, 2020;
    (m)   Information about the user’s access and use of Facebook Marketplace;
    (n)   The types of service utilized by the user;
 Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.23 Page 23 of 24




       (o)   The length of service (including start date) and the means and source of
             any payments associated with the service (including any credit card or
             bank account number);
       (p)   Privacy settings and other account settings, including privacy settings for
             individual Facebook posts and activities, and all records showing which
             Facebook users have been blocked by the account;
       (q)   All records pertaining to communications between Facebook and any
             person regarding the user or the user’s Facebook account, including
             contacts with support services and records of actions taken.
       Facebook is hereby ordered to disclose the above information to the government
within 7 days of issuance of this warrant.


III.   Search of the Data


       The search of the data supplied by the ISP pursuant to this warrant will be
conducted by United States Homeland Security Investigations as provided in the
“Procedures For Electronically Stored Information” of the affidavit submitted in
support of this search warrant and will be limited to the period of November 04, 2020
through December 05, 2020 and to the seizure of:


       a.    Communications, photographs, locations, postings, records, contacts,
             biographical information, and attachments tending to discuss or establish
             violations of Title 21, Sections 952, 960, and 963;


       b.    Communications, photographs, locations, postings, records, contacts,
             biographical information, and attachments tending to identify Rosa
             Carmona and any co-conspirators involved in the activities in III(a) above;
             and
 Case 2:21-mj-08554-RBM Document 1 Filed 06/29/21 PageID.24 Page 24 of 24




      c.    Communications, photographs, locations, postings, records, contacts,
            biographical information, and attachments that provide context to any
            communications described above , such as electronic communications sent
            or received in temporal proximity to any relevant electronic
            communications and any electronic communications tending to identify
            users of the subject accounts;


which are evidence of violations of 21 U.S.C. §§ 952, 960, and 963.
